Citation Nr: 9900091	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-20 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1980 to 
December 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
The Board notes that a claim for service connection for an 
acquired psychiatric disorder was denied by a June 1981 
rating decision, which became final when the appellant did 
not timely file an appeal within one year after notification 
thereof.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that her psychiatric problems began in 
service as a result of the constant abuse and harassment to 
which she was exposed in basic training.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for 
an acquired psychiatric disorder, and that decision became 
final when the appellant did not timely file an appeal from 
the decision after receiving notification thereof in June 
1981.  



2.  Because the evidence received since the June 1981 rating 
decision does not provide a nexus between the appellants 
current psychiatric problems and service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

The evidence received by VA since the June 1981 rating 
decision is not new and material, and the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5108, 
7105(c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(c) & (d), 3.307, 3.309, 20.302(a), 20.1100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veterans current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  



Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The appellants claim for service connection for an acquired 
psychiatric disorder was previously denied by a June 1981 
rating decision that became final when she did not file an 
appeal of the decision after receiving notification thereof 
in June 1981.  Except as otherwise provided, when a claim 
becomes final after an unappealed rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1100.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellants 
claim for service-connection for an acquired disorder was 
last finally denied by the June 1981 rating decision.  

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and evaluate the merits 
of the veterans claim in light of all the evidence, both old 
and 

new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  If 
new and material evidence has not been submitted, the Board 
does not need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

The evidence of record at the time of the June 1981 rating 
decision included the appellants service medical records, 
which showed that she was hospitalized in October and 
November 1980 for treatment of depression and suicidal 
ideation, with no previous psychiatric treatment or history.  
The diagnosis was a severe mixed personality disorder, with 
histrionic and passive-aggressive features.  Her November 
1980 separation examination noted that she had been 
experiencing trouble sleeping and depression since October 
1980 due to personal problems related to family.  

Also considered by the RO in June 1981 was an April 1981 VA 
psychiatric examination report.  The examiner noted that the 
appellant quite carefully described the symptomatology 
leading up to her hospitalization in service, and he 
indicated that it was easily recognized that she was quite 
depressed at that time, along with experiencing significant 
vegetative signs, insomnia, and agitation, all of which 
significantly interfered with her duties.  The examiner found 
her to be polite, courteous, and sensitive, without any acute 
physical or psychological distress, except for anxiety and 
apprehension about the interview.  The diagnosis was status 
post major depressive disorder, now in partial remission, but 
still with significant symptomatology.  The examiner opined 
that the severity of the appellants illness was mild, with a 
good prognosis that would be much better with ongoing 
psychotherapy, and that she seemed to have basically a rather 
obsessive compulsive personality disorder.  

Service connection was denied for an acquired psychiatric 
disorder by the June 1981 rating decision on the basis that 
the medical evidence did not show manifestation of an 
acquired psychiatric disorder in service because the 
appellant 

had been diagnosed with a personality disorder in service and 
the diagnosis of status post major depressive disorder in 
partial remission at the April 1981 VA psychiatric 
examination was based on history provided by the appellant.  
The rating decision noted that the examiner at the April 1981 
examination had indicated that the appellant seemed to be 
basically an obsessive compulsive personality, which had not 
allowed her to adjust to military life.  

The evidence submitted since the June 1981 rating decision 
includes the following: a December 1985 medical statement 
from G. S. Magid, M.D., that indicated the appellant was 
being treated for bulimia and depression; private medical 
records dated from February 1987 to December 1995, which 
included a diagnosis of bipolar disorder in December 1990 and 
showed the appellant was being treated with Prozac; and the 
transcript from the appellants June 1997 video conference 
hearing at the RO.  

While the evidence submitted since the June 1981 rating 
decision is new, in that it was not previously of record and 
it shows treatment for depression in 1985 and a diagnosis of 
bipolar disorder in 1995, which had not been made at the time 
of the June 1981 rating decision, the evidence is not 
material because it does not offer any nexus between the 
appellants postservice psychiatric problems and the 
personality disorder manifested in service.  It fails to 
demonstrate that the appellant currently has an acquired 
psychiatric disorder that had its origin in service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge; rather, they 
require the special knowledge and experience of a trained 
medical professional.  Although the appellant has presented 
statements regarding the onset of her psychiatric problems, 
the record does not show that she is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of her current 
psychiatric disability to service.  Her lay statements, while 
credible with regard to her subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing a nexus between current psychiatric 
disability and service.  

Consequently, the Board cannot accord any probative value to 
her statements regarding the etiology of her current 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence since the June 1981 rating decision as to the 
etiology of her current psychiatric disorder, the Board finds 
that she has not presented any additional evidence so 
significant that it must be considered in order to fairly 
decide the merits of her claim.  Accordingly, the Board 
cannot reopen her claim for service connection for an 
acquired psychiatric disorder, as she has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim remains denied.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the 

	(CONTINUED ON NEXT PAGE)


decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing, and 
the copy of this decision that you have received is your 
notice of the action taken on your appeal by the Board.  
- 2 -
